Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-16-22 has been entered.
 
Status of Claims

Claims 1-21 and newly added claim 22 have been reviewed and are addressed below.

Response to Amendment/Arguments
Applicant’s amendments filed on 9-16-22 has been entered and are addressed below.
Applicant argues that the amended claims regarding the data comprising one or more reactions associated with the client identifier to one or more types of social situations and to one or more current environmental factors is not taught by prior art. Examiner respectfully disagrees. Luellen teaches the Application or Platform is acting as such a Source to provide aggregates or Analysis of any of the types of data it collects relative to Patient actions or reactions (e.g., patients from Iceland under the age of 35 often have an adverse reaction to Medication X, etc.). Another application of this embodiment is the Platform, or its value-add Analysis Outputs, serving as a Source for the analysis, preparation, or Output of “personal analytics” reports or profiles containing an analysis of the user's Medication outcomes or relationships relative to their social, on-line or other activities (e.g., Wolfram Alpha using the profile of a Facebook user containing analysis of the user's social relationships and activities relative to their Medication regimen, events, risks, or efficacy) (Luellen paragraph 95 which reads on the reaction to social situations).
With respect to the 101 rejection, Applicant argues that none of the limitations of the pending claims fall within any of the groupings of abstract ideas. Examiner respectfully disagree. The claim limitations pertains to a treatment plan based on a user, specifically the user’s social situations and current environment, which of covers managing personal behavior or relationships or interactions between people, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant argues that the claims are directed to a practical application, where it provides technical solution to a technological problem relating to deficiencies in medical analytics, the claimed technology provides a consistent and accurate, manageable and reproducible method for applying advance multi-step analytics to generate data treatment plans. Examiner respectfully disagree. The instant claim uses two given factors to generate a treatment plan. This does not improve the computer technology itself, rather it uses a generic computer to execute the abstract idea.
Applicant argues that the claims recite a practical application since it generates and provides dynamically generated treatment plan data which uniquely utilizes situational data associated with the client identifier to the one or more types of social situation and to one or more current environmental factors. Examiner respectfully disagree. The two elements used with the client identifier to “dynamically” generate a treatment plan, is just that, it provides these elements to determine a specific treatment plan. It merely uses a generic computer to execute a rules-based algorithm and does not improve the technology.
Applicant argues that the invention is directed to issues rooted in computer technology to solving problems relating to medical analytics. Examiner respectfully disagree. The invention uses a generic computer component to execute the abstract idea.
Applicant argues that similar to BASCOM, that the invention do no preempt all ways of medical analytics, and now instead as amended recite a particular arrangement of limitations that provides technical improvement over conventional methods for generating and providing generated treatment plan data. Examiner respectfully disagree. There is no such installation of filtering tool at a specific location in the instant claim, rather it elements use a generic computer to execute the abstract idea. 

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites amended claims reciting “leveraging advanced multi step analytics to treat clients with mental health disorder”. Examiner is unable to find support for the language “leveraging” from applicant’s specifications.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5, 7-12, 14-19, 21-22 are drawn to a method which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 8 and 15 recite “analyzing in response to an electronic request client specific data associated with a client identifier based on one or more automated assessment tools to generated assessment data associated with the client identifier”, “determining one or more treatment parameters from a plurality of stored treatment parameters based on the client specific data, the assessment data and the one or more of the plurality of stored curriculum and hours rules”, “calculating using one or more automated scoring assessment tools, one or more norm-referenced assessment scores, based on the determined one or more treatment parameters”, “generating treatment plant based on the norm-referenced assessment scores and at least one of a plurality of other types of client data, wherein the at least one of the other types of client data further comprises situational data associated with the client identifier to one or more types of social situations and to one or more current environmental factors”, “providing the generated treatment plan data in response to the electronic request”. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “treatment management computing apparatus” and “medium”, “processor”, “memory”, ”AI (artificial intelligence)”, which are additional elements that are recited at a high level of generality (e.g., the “processor” performs a pattern identification analysis through no more than a statement that said processor is “configured” to perform said patter identification analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “providing the generated treatment plan data in response to the electronic request”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 24, where “processor(s) 24 of the treatment management computing apparatus 12 may execute programmed instructions stored in the memory of the treatment management computing apparatus 12 for any number of functions and other operations as described and illustrated by way of the examples herein. The processor(s) of the treatment management computing apparatus 12 may include one or more CPUs or general-purpose processors with one or more processing cores, for example, although other types of processor(s) can also be used.” 
Paragraph 25 recites “memory 26 of the treatment management computing apparatus 12 may store these programmed instructions for one or more aspects of the present technology as described and illustrated herein, although some or all of the programmed instructions could be stored elsewhere. A variety of different types of memory storage devices, such as random-access memory (RAM), read only memory (ROM), hard disk, solid state drives, flash memory, or other computer readable medium which is read from and written to by a magnetic, optical, or other reading and writing system that is coupled to the processor(s), can be used for the memory”.
Paragraph 57 recites where “step 412, the treatment management computing apparatus 12 may provide the generated treatment plan data is transmitted in response to the electronic request back to for example one of the provider computing devices 14(1)-14(n) and/or one of the client computing devices 16(1)-16(n). This example of the method may end here or in other examples may return to step 400 when an update of the generated treatment plan data is needed”.

The claims recite the additional element of “providing the generated treatment plan data in response to the electronic request”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-5, 7, 9-12, 14, 16-19, 21-22 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouts (2015/0235001) in view of Luellen (2018/0308569)
With respect to claim 1 Fouts teaches a method for applying advanced multi-step analytics to generate treatment plan data, the method comprising: 
analyzing, by a treatment management computing apparatus, in response to an electronic request client specific data associated with a client identifier based on one or more automated assessment tools to generate assessment data associated with the client identifier (Fouts paragraph 44 “requesting medical information on an individual or set of individuals from processing center 210 or one or more health care environments 220”); 
determining, by the treatment management computing apparatus, one or more treatment parameters from a plurality of stored treatment parameters based on the client specific data, the assessment data, and one or more of the plurality of stored curriculum and hour rules (Fouts paragraph 68 “if different tiers of available health care resources are available to the company, individuals assigned to a first stratum receive a first type of available resource (or a first level of a health care resource, e.g., a certain number of hours of preemptive attention from a health care case officer). Individuals assigned to a second, intermediate stratum, receive a second type or available resource (or second, generally lower, level of a health care resource, e.g., a lesser number of hours of preemptive attention from a health care case officer)”); 
calculating, by the treatment management computing apparatus, using one or more automated scoring assessment tools, one or more norm-referenced assessment scores, based on the determined one or more treatment parameters (Fouts paragraph 24 and 48 and Fig. 5 “FIGS. 3A-3B are flow diagrams illustrating a method 300 of assigning an individual to a stratum associated with a risk of generating a high level of health care-related costs, in accordance with some implementations. The method 300 is performed at an electronic device (e.g., electronic device 100, FIG. 1) with a processor 22 and memory 36 storing instructions for execution by the processor. As described below, the method provides improved methods for scoring and stratifying an individual's health risk and potential for generating a high level of health care-related costs”); 
generating, by the treatment management computing apparatus, treatment plan data based on the norm-referenced assessment scores and at least one of a plurality of other types of client data (Fouts paragraph 60 “after an initial diagnosis is made, any period of time before the medical professional prescribes a recommended course of therapy”); and 
providing, by the treatment management computing apparatus, the generated treatment plan data via one or more graphical user interfaces in response to the electronic request to facilitate treatment of the client according to a curriculum and associated number of hours in the provided treatment plan data (Fouts paragraph 77 “valid prescription for a recommended course of therapy” and 92 “the electronic device identifies a gap in the patient's health care (e.g., a gap in medical consultation for a particular diagnosed or undiagnosed medical condition and/or gap in a recommended therapy). Exemplary methods 600 and 700 for identifying gaps in medical care are illustrated in FIGS. 6 and 7, respectively”).
Fouts does not each treat clients with mental health disorders.
Fouts does not explicitly teach wherein the at least one of the other types of client data further comprises situational data comprising one or more reactions associated with the client identifier to one or more types of social situations and to one or more current environmental factors.
Luellen teaches “Patient Data” as used herein is defined to include, but not be limited to, any and all Patient identifying or contact information (including, but not limited to, name(s), addresses, telephone or fax numbers, email addresses, direct-messaging addresses (e.g., Facebook messenger, WhatsApp, WeChat, Kik, KaoKao, Twitter messenger, GChat, etc.), SMS Text message numbers, social security numbers, Insurance Carrier plan or identity numbers, national or public health service or Payer numbers), identity or contact information for the Patient's family, friends or caregivers, identity and contact information for any and all health-care providers (including but not limited to physicians, pharmacists, nurses, hospital or clinic or nursing or ambulatory care centers or their agents or employees, or anyone licensed by a public or private entity to provide health, physical, mental, or emotional care to Patients) (Luellen paragraph 138). Additionally Luellen teaches the Application or Platform is acting as such a Source to provide aggregates or Analysis of any of the types of data it collects relative to Patient actions or reactions (e.g., patients from Iceland under the age of 35 often have an adverse reaction to Medication X, etc.). Another application of this embodiment is the Platform, or its value-add Analysis Outputs, serving as a Source for the analysis, preparation, or Output of “personal analytics” reports or profiles containing an analysis of the user's Medication outcomes or relationships relative to their social, on-line or other activities (e.g., Wolfram Alpha using the profile of a Facebook user containing analysis of the user's social relationships and activities relative to their Medication regimen, events, risks, or efficacy) (Luellen paragraph 95 which reads on the reaction to social situations).
Luellen teaches “Social Data” as used herein is defined to include, but not be limited to, societal information related to a patient, or cohorts of patients, expressly including financial and/or income status, marital status, sexual activity or habits, education, race or ethnicity, alcohol use, drug use, hair color, skin composition or colors, recreational drug use, tobacco use or exposure, physical activity, social connections, on-line activity, depression, mental or emotional state, stress, employment, financial resource or strains, location, family status (e.g., parent, sibling, etc.), community compositional characteristics, exposure to living or work hazards, exposure to stress, exposure to violence, workplace or residential exposures, animal exposures, environmental exposures or circumstances, profession, hobbies, military or deployment status, and any and all combinations or computations or Analysis of these data points (Luellen paragraph 140 which is interpreted as social situations).
Luellen teaches “Environmental Data” as used herein is defined to include, but not be limited to, information to or from any device or sensor communicating, expressly including those communicating wirelessly and/or optically, measuring ambient temperature, air quality, barometric pressure, geographic location, altitude, weather, precipitation, wind, noise levels, drift detection, moon phases, tides and currents, weather patterns, and any and all combinations and/or computations of these data points (e.g., averages, extrapolations, rates of change, etc.) or Analysis (Luellen paragraph 124 which is interpreted as current environmental factors).
One of ordinary skill in the art would have found it obvious to combine the teachings of Fouts with Luellen with the motivation of facilitating improved pharmacotherapy management or efficacy, improved patient safety or treatment efficacy or options, or knowledge management, discovery, research or learning (Luellen paragraph 42).
Claim 8 is rejected as above.
Claim 15 is rejected as above.With respect to claim 2 Fouts teaches the method as set forth in claim 1 wherein the one or more automated assessment tools comprise one or more of an adaptive behavior age assessment, a parental stress assessment for a client identifier associated with an age below a set threshold, or a parental stress assessment for a client identifier associated with an age at or above the set threshold (Fouts paragraph 39).
Claim 9 and 16 are rejected as above.With respect to claim 3 Fouts teaches the method as set forth in claim 1 wherein the one or more treatment parameters comprise one or more of a plurality of treatment curriculum and a range of hours for each of the plurality of treatment curriculum (Fouts paragraph 141).
Claim 10 and 17 are rejected as above.With respect to claim 4 Fouts teaches the method as set forth in claim 1 wherein the one or more automated scoring assessment tools comprise one or more of a verbal behavior milestones assessment and placement program tool, an assessment of functional living skills tool, an essential for living tool, or a behavior rating inventory of executive function tool (Fouts paragraph 126).
Claim 11 and 18 are rejected as above.With respect to claim 5 Fouts teaches the method as set forth in claim 1 wherein the other types of client data further comprises preference data associated with the client identifier (Fouts paragraph 52).
Claim 12 and 19 are rejected as above.With respect to claim 6 Fouts teaches the method as set forth in claim 1 wherein the calculating using the one or more automated scoring assessment tools, further comprises: executing, by the computing device, artificial intelligence (AI) to adjust one or more of the generated assessment data, the determined one or more treatment parameters, the norm-referenced assessment scores, or the generated treatment plan data (Fouts paragraph 72).
Claims 13 and 20 are rejected as above.With respect to claim 7 Fouts teaches the method as set forth in claim 1 wherein the generating the treatment plan data based on the norm-referenced assessment scores further comprises: determining, by the computing device, a time duration of one or more parts of the treatment plan data based on one or more determined ranges from one or more of the plurality of stored curriculum and hour rules (Fouts paragraph 65).
Claim 14 and 21 are rejected as above.

With respect to claim 22 Fouts teaches the method as set forth in claim 1 further comprising administering the treatment to the client according to the curriculum and associated number of hours included in the provided treatment plan data. (Fouts paragraph 60 “examples of types of recommended courses of therapy included prescription of a pharmaceutical agent, a radiation treatment, a physical therapy, a dietary change, or another type of lifestyle change. As per recommended time periods between medical consultations, a recommended course of therapy by may be determined”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/           Primary Examiner, Art Unit 3626